   Case 2:20-cv-00146 Document 109 Filed 01/07/21 Page 1 of 4 PageID #: 3779




                       IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON

 AMBER D. HALL,                               )
                                              )
       Plaintiff,                             )
                                              )
 v.                                           )         Civil Action No.: 2:20-cv-00146
                                              )
 GESTAMP WEST VIRGINIA, LLC,                  )
 BARRY HOLSTEIN, KENNETH                      )
 SUPRENANT & SCOTT HUGHES,                    )
                                              )
       Defendants.
                                              )

            JOINT MOTION TO STAY DEADLINES AND CONTINUE TRIAL

       COME NOW the parties in the above-referenced case, Plaintiff Amber D. Hall (“Plaintiff”

or “Hall”) and Defendants Gestamp West Virginia, LLC (“Gestamp”), Kenneth Suprenant

(“Suprenant”), and Scott Hughes (“Hughes”) (collectively “Defendants”), and move this Court to

stay pending deadlines and continue the trial date of February 23, 2021, to be rescheduled on a

date after May 17, 2021, or alternatively after General Order #10 of the Southern District of West

Virginia is removed and jury trials are permitted to occur. In support of this Motion, the parties

state as follows:

       1.      On September 8, 2020, this Court entered a Scheduling Order, setting jury trial for

February 23, 2021, and setting the following remaining deadlines:

              January 11, 2021: Proposed Pretrial Order to Defendant
              January 14, 2021: Motion in Limine
              January 19, 2021: Integrated Pretrial Order
              January 21, 2021: Responses for Motions in Limine
              January 29, 2021: Pretrial Conference
              February 18, 2021: Proposed Jury Charge
              February 22, 2021: Final Settlement Conference
   Case 2:20-cv-00146 Document 109 Filed 01/07/21 Page 2 of 4 PageID #: 3780




       2.      The Defendant’s Motion for Summary Judgment and Defendant’s Corrected

Motion to Strike remain pending before this Court.

       3.      On December 4, 2020, this Court entered General Order #10, regarding Court

Operations in Light of the Exigent Circumstances Presented by the COVID-19 Pandemic, which

ordered that “all civil and criminal petit jury selections and trials scheduled to commence before

any district or magistrate judge in the Southern District of West Virginia are CONTINUED until

further notice of the Court.”

       5.      If trial is set to commence on February 23, 2021, counsel for the parties will need

to immediately begin preparing for trial and expending substantial time and resources preparing

for the upcoming deadlines and trial, due to the voluminous nature of discovery in this case.

       6.      COVID-19 cases and hospitalizations in West Virginia have continued to increase

significantly since the December 4 Order and there is no indication that numbers will improve

prior to February 23, 2021. See West Virginia Department of Health & Human Resources,

https://dhhr.wv.gov/COVID-19/Pages/default.aspx.

       7.      To avoid expending the significant time and resources to prepare for a trial for

which there is a significant likelihood it will not occur on February 23, 2021, slightly more than

six weeks away, the parties move that the trial be continued and that all pending deadlines be

continued and the trial date reset for May 17, 2021, or sometime thereafter, when the COVID-19

circumstances should have improved and jury trials should be able to be conducted. Alternatively,

the parties request that all pending deadlines be stayed until the lifting of General Order #10 and

the resumption of civil jury trials, at which time the trial date and pending deadlines can be

rescheduled. Otherwise, the parties may have to prepare for the jury trial in this case two times,

which would cause unnecessary time expenditure and great expense to the parties.




                                                2
   Case 2:20-cv-00146 Document 109 Filed 01/07/21 Page 3 of 4 PageID #: 3781




       WHEREFORE, the parties respectfully request that this Court stay pending deadlines and

continue the trial date of February 23, 2021, to be rescheduled on a date after May 17, 2021, or

alternatively after General Order #10 of the Southern District of West Virginia is removed and

jury trials are permitted to occur.



 AMBER D. HALL,                                    GESTAMP WEST VIRGINIA, LLC;
 By Counsel.                                       KENNETH SUPRENANT; and
                                                   SCOTT HUGHES,
                                                   By Counsel.

 /s/ D. Adrian Hoosier II      01/07/2021          /s/ Raj A. Shah               01/07/2021
 D. Adrian Hoosier II, Esquire (#10013)            Raj A. Shah, Esquire (#11269)
 HOOSIER LAW FIRM PLLC                             HENDRICKSON & LONG, PLLC
 Suite 100                                         214 Capitol Street (zip 25301)
 213 Hale Street                                   P.O. Box 11070
 Charleston, West Virginia 25301                   Charleston, West Virginia 25339
 (681) 265-5000                                    (304) 346-5500; (304) 346-5515 (facsimile)
 (681) 265-5001 (facsimile                         rshah@handl.com
 adrian@hlfwv.com
 Counsel for Plaintiff                             Ronald Flowers, Esquire
                                                   (admitted pro hac vice)
                                                   BURR & FORMAN LLP
                                                   420 North 20th Street / Suite 3400
                                                   Birmingham, Alabama 35203
                                                   (205) 251-3000; (205) 458-5100 (facsimile)
                                                   rflowers@burr.com




                                               3
  Case 2:20-cv-00146 Document 109 Filed 01/07/21 Page 4 of 4 PageID #: 3782




                      IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

 AMBER D. HALL,              )
                             )
     Plaintiff,              )
                             )
 v.                          )                          Civil Action No.: 2:20-cv-00146
                             )
 GESTAMP WEST VIRGINIA, LLC, )
 BARRY     HOLSTEIN, KENNETH )
 SUPRENANT & SCOTT HUGHES,   )
                             )
     Defendant.


                                CERTIFICATE OF SERVICE

       I, Raj A. Shah, do hereby certify that on the 7th day of January, 2021, I have served a true
and exact copy of the foregoing “JOINT MOTION TO STAY DEADLINES AND
CONTINUE TRIAL” using the Court’s CM/ECF system, which will electronically deliver a true
copy thereof upon counsel of record listed below:
                              D. Adrian Hoosier II, Esquire
                              HOOSIER LAW FIRM PLLC
                              Suite 100
                              213 Hale Street
                              Charleston, West Virginia 25301
                              Counsel for Plaintiff


                                                     /s/ Raj A. Shah               01/07/2021
                                                     Raj A. Shah, Esquire (#11269)
                                                     HENDRICKSON & LONG, PLLC
                                                     214 Capitol Street (zip 25301)
                                                     P.O. Box 11070
                                                     Charleston, West Virginia 25339
                                                     (304) 346-5500
                                                     (304) 346-5515 (facsimile)
                                                     rshah@handl.com




                                                4
